—In a proceeding to judicially settle the account of Shirley Morse, executrix of the estate of Pauline Lenk, (1) the estate of Pauline Lenk appeals, as limited by its brief, from so much of an order of the Surrogate’s Court, Queens County (Nahman, S.), dated August 6, 1993, as directed the payment of legal fees in the amount of only $5,000 and directed the law firm of Felt-man, Karesh, Major & Farbman to return to the estate all legal fees that it had received in excess of $5,000, and (2) the law firm of Feltman, Karesh, Major & Farbman appeals from so much of an order of the same court dated October 5, 1993, as denied its motion to withdraw as counsel for the estate.
Ordered that the appeal from the order dated August 6,1993, is dismissed, without costs or disbursements; and it is further,
Ordered that the order dated October 5, 1993, is reversed insofar as appealed from, as a matter of discretion, without costs or disbursements, and the law firm’s motion to withdraw is granted.
The estate is not aggrieved by the order dated August 6, 1993, reducing the legal fees payable to the law firm of Felt-man, Karesh, Major & Farbman (hereinafter the law firm) for services rendered to the estate of Pauline Lenk (see, CPLR 5511; Matter of Sold, 215 AD2d 566; Matter of Serafim, 140 AD2d 350).
In light of the executrix’s refusal to pay the law firm a reasonable fee for the services it rendered on her behalf, it was an improvident exercise of discretion to deny the law firm’s motion to withdraw as counsel for the estate (see, Galvano v Galvano, 193 AD2d 779, 780). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.